Exhibit 10.3

ADVISORY AGREEMENT

This ADVISORY AGREEMENT (this “Agreement”),  is made and effective as of April
5, 2019 (the “Effective Date”), by and among (i) Blue Apron, LLC, a Delaware
limited liability company having its principal place of business at 40 West 23rd
Street, 5th Floor, New York, NY 10010 (the “Company”), (ii) solely with respect
to certain provisions hereof, Blue Apron Holdings, Inc., a Delaware corporation
having its principal place of business at 40 West 23rd Street, 5th Floor, New
York, NY 10010 (“Holdings”),  and (iii) Benjamin C. Singer (“Advisor”). The
Company, Holdings and Advisor are each referred to herein individually as a
“Party” and collectively, as applicable, as the “Parties.”

WHEREAS, Advisor has informed the Company that he is resigning his employment
with the Company effective as of the Effective Date;

WHEREAS, the Company has requested that Advisor provide it with assistance with
transition and other matters to which Advisor has specialized knowledge or
expertise for a period of time following Advisor’s departure from the Company;
and

WHEREAS, accordingly, the Company wishes to retain Advisor to provide, on an
independent contractor basis, certain advisory services described on Exhibit A
attached hereto, and Advisor is willing to perform such services, on an
independent contractor basis, for the Company, pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, each
intending to be legally bound, hereby agree as follows:

1.          Scope of Services; Duties.  During the Term (as defined below), the
Company hereby engages Advisor to provide the advisory services described on
Exhibit A attached hereto (the “Services”).  During the Term, Advisor shall (a)
render the Services ethically, conscientiously and in a professional and
workmanlike manner; (b) devote the amount of time as may be necessary to
reasonably satisfy the performance and objectives of the Services; and (c)
observe all Company policies in place from time to time for independent
contractors that are or have been made known to Advisor.

2.          Term.  The term of this Agreement, and the period during which
Advisor will provide Services to the Company hereunder, shall commence on the
Effective Date and shall continue in effect through the 18-month anniversary of
the Effective Date (the “Term”), unless earlier terminated in accordance with
Section 6  of this Agreement.

3.          Compensation.

(a)         During the Term, in consideration of Advisor’s performance of the
Services under and compliance with this Agreement and conditioned on the
execution and nonrevocation of the Release (as defined below) as required by
Section 18 hereof,  Advisor will receive the compensation and benefits set forth
herein:

(i)          Six (6) equal monthly installments of $42,000.00, with the first
monthly installment to be paid promptly following the date the Release becomes
irrevocable, but in any event by no later than April 30, 2019, and each
subsequent installment to be paid within thirty (30) days of the prior
installment.  To the extent practicable, payment will be made by wire or ACH
transfer in accordance with the instructions currently on file with the
Company’s payroll







--------------------------------------------------------------------------------

 



department (or such changed instructions as Advisor may provide in writing to
the Company at any time subsequent to the date hereof).

(ii)         Continued vesting of all of Advisor’s outstanding unvested
restricted stock unit (“RSUs”) awards in accordance with their terms (as amended
by this Agreement), as though Advisor had remained employed with the Company,
until the earlier to occur of the expiration or termination of this Agreement;
provided, however that in connection with, but prior to, the first to occur of
expiration or termination,  (1) except as provided in Section 6(b), all
remaining unvested RSUs will immediately accelerate in full and be settled in
accordance with their terms, and (2) all remaining amounts that have yet to be
paid to Advisor under Section 3(a)(i) (if any) will immediately become due and
owing and the Company (or the successor thereto or to Holdings, as applicable)
will promptly pay Advisor all such amounts.  Any unvested RSUs that would
otherwise be forfeited and cancelled on the Effective Date will instead not be
forfeited or cancelled as of such date, pending Advisor’s execution and return
of this Agreement and Advisor allowing the Release to become
irrevocable.  Before such conditions are satisfied, Advisor may not receive
distributions under any equity compensation described in the preceding sentence
and if the Release conditions are not satisfied, such equity compensation will
be forfeited retroactively to the Effective Date.

(iii)       Extension of the exercise period applicable to Advisor’s outstanding
stock option awards to provide that all stock options that are vested as of the
Effective Date (the “Vested Options”) will remain exercisable through the
18-month anniversary of the Effective Date (the “Option Exercise Period”), with
such awards treated as amended by this Agreement.  For the avoidance of doubt,
any outstanding stock options that remain unvested as of the Effective Date,
 pursuant to any stock option award previously granted to Advisor, will cease
vesting and be forfeited and cancelled as of the Effective  Date.

(iv)        Notwithstanding anything contained herein, if, prior to the
expiration of this Agreement, the Company or Holdings undergoes a Reorganization
Event (as defined in the Blue Apron Holdings, Inc. 2017 Equity Incentive Plan
(the “2017 Plan”)), then in connection therewith, but prior to the consummation
thereof,  (1) all remaining unvested RSUs will immediately accelerate in full
and be settled in accordance with their terms  (except as provided in Section
9(b)(2)(B) of the 2017 Plan),  (2) all remaining amounts that have yet to be
paid to Advisor under Section 3(a)(i) (if any) will immediately become due and
owing and the Company (or the successor thereto or to Holdings, as applicable)
will promptly pay Advisor all such amounts, and (3) the Vested Options may be
terminated (subject to Holdings’s payment in respect of all shares underlying
the Vested Options of the amount, if any, of the excess of the per share
consideration to be paid to the holders of Holdings’s class B common stock (or,
if the class B common stock has converted to class A or other common stock,  the
consideration to be paid to the holders of the resulting common stock) in such
Reorganization Event over the applicable per share exercise price of the Vested
Options), or may be assumed or replaced with substantially equivalent awards to
the extent consistent with any action to be taken by Holdings in respect of the
outstanding options held by all other holders thereof in connection with such
Reorganization Event.

(b)         Advisor’s compensation (other than any equity compensation that
vested before the Effective Date) shall be payable without deduction for federal
income, social security or state or local income taxes.  The compensation shall
not be a salary and includes Advisor’s overhead and profit and any and all
federal, state and local taxes that may be applicable to the Services.  Advisor
shall bear sole responsibility for payment of any federal, state and local
income tax withholding, social security taxes, workers’ compensation coverage,
unemployment insurance, liability insurance, health and disability insurance,
retirement benefits or other welfare or pension benefits, and any other payments
and expenses for Advisor, as required by law.





2

--------------------------------------------------------------------------------

 



(c)         Upon expiration or termination of this Agreement, the Company and
Holdings, as applicable, shall promptly pay all compensation, and settle all
benefits, due and owing to Advisor through the date of such expiration or
termination as contemplated by this Agreement.  Except as otherwise provided in
this Agreement or the Release attached as Exhibit B hereto, in no event shall
the Company or Holdings be obligated to make any further payment to Advisor.

4.          Expenses.  The Company will reimburse Advisor for his reasonable and
documented out-of-pocket travel expenses incurred in connection with the
performance of the Services, in each case, billed at cost. Any individual
expense in excess of $250.00, and aggregate expenses in excess of $1,000.00,
shall require the prior written approval of the Company in each instance prior
to incurrence. Advisor further agrees that as an independent contractor all
other costs and expenses incurred by Advisor in connection with the performance
of the Services shall be borne solely and exclusively by Advisor.

5.          Independent Contractor; Compliance with Laws.  It is expressly
understood and agreed between the Parties that Advisor is acting solely as an
independent contractor in performing the Services, and that Advisor will not be
considered an employee of the Company within the meaning or application of any
federal, state or local laws or regulations, including, but not limited to, laws
or regulations covering unemployment insurance, retirement benefits, workers’
compensation insurance, labor or taxes of any kind.  Neither Advisor nor the
Company shall represent directly or indirectly that Advisor is an agent or
employee of the Company.  Advisor understands that the Company shall not carry
workers’ compensation insurance or any health or accident insurance or any other
type of insurance to cover Advisor and further understands that the Company
shall have no responsibility or liability whatsoever for any injuries or other
damages sustained or incurred by Advisor in connection with the Services. 
Advisor also understands that the Company shall not pay any contributions to
Social Security, unemployment insurance, federal or state withholding taxes with
respect to amounts due Advisor hereunder, or provide any other contributions or
benefits that might be expected in an employer-employee relationship, and
Advisor expressly waives any right to such participation or coverage.  Advisor
acknowledges that Advisor is solely responsible for payment of all taxes,
withholdings and other similar statutory obligations.  Advisor hereby
indemnifies, defends and holds harmless the Company from and against any and all
claims with respect to the matters described in this Section 5 in the event of
Advisor’s failure to do so.

6.          Termination; Effect.

(a)         This Agreement, and Advisor’s engagement hereunder, will expire at
the end of the Term, and will earlier terminate upon the occurrence of any of
the following events:

(i)          immediately upon the mutual written agreement of the Parties;

(ii)         by (1) the Company upon not less than five (5) days’ prior written
notice of termination to Advisor or (2) Advisor upon not less than thirty (30)
days’ prior written notice of termination to the Company;

(iii)       immediately upon written notice to the other Party in the event of
any material breach by such other Party of any of his or its representations,
warranties, covenants or agreements set forth in this Agreement;

(iv)        immediately upon the resolution of the following Company-related
matters: (1)  In re Blue Apron Holdings, Inc. Securities Litigation (E.D.N.Y.),
and (2)  West Liberty Foods, L.L.C. v. Blue Apron, LLC et al. (JAMS) and West
Liberty Foods, L.L.C. et al. v. Blue Apron, LLC et al. (S.D. Iowa) (where
“resolution” means the date of final judgment, dismissal or other analogous
disposition,





3

--------------------------------------------------------------------------------

 



as applicable, by the applicable tribunal, via settlement or otherwise, with the
time for any appeals exhausted);  or

(v)         immediately upon the consummation of a  Reorganization Event.

(b)         In the event this Agreement terminates pursuant to Section
6(a)(ii)(2) or 6(a)(iii) (but,  with respect to Section 6(a)(iii), only if the
Company is the terminating Party),  then in connection therewith any remaining
unvested RSUs will cease vesting as of the effective date thereof and be
forfeited and cancelled (but, for the avoidance of doubt,  all remaining amounts
that have yet to be paid to Advisor under Section 3(a)(i) (if any) will
immediately become due and owing and the Company (or the successor thereto or to
Holdings, as applicable) will promptly pay Advisor all such amounts).

(c)        For the avoidance of doubt, except to the extent the Vested Options
are terminated in connection with a Reorganization Event as contemplated by
Section 3(a)(iv), in no event will the Option Exercise Period be earlier
terminated as a result of the expiration or termination of this Agreement or
otherwise.

7.          No Conflict of Interest.  Advisor represents and warrants that he
does not have and will not enter into any contract, agreement, arrangement,
understanding, obligation or duty to any other person or entity that would
prevent, limit or inhibit Advisor from performing Advisor’s obligations to the
Company under this Agreement or otherwise complying with any of the terms of
this Agreement. For the avoidance of doubt, except as provided in the
immediately preceding sentence, nothing herein shall prevent Advisor from
becoming employed on a full- or part-time basis during the term of this
Agreement or from rendering services as an independent contractor (or other
status) to other persons or entities.

8.          Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means any and all information or data, including,
without limitation, trade secrets, know-how, show-how, theories, technical,
operating, marketing, financial or other business information, plans, business
and strategies, source codes, software programs, computer systems, algorithms,
formulae, concepts, creations, costs, plans, materials, enhancements, research,
specifications, works of authorship, techniques, documentation, models and
systems, sales and pricing techniques, designs, inventions, discoveries,
products, improvements, modifications, methodology, processes, concepts,
records, files, memoranda, reports, plans, proposals, price lists, product
development, project procedures and customer, client, supplier and employee
lists and data and other personally identifiable information, disclosed by or on
behalf of the Company in connection herewith that is confidential, proprietary
or otherwise not publicly available, whether prepared or furnished by or on
behalf of the Company, and irrespective of the form or manner of communication
(whether written, verbal, electronic or otherwise), and regardless of whether
such information is specifically marked as confidential or proprietary, and
irrespective of whether such information is furnished before, on or after the
Effective Date.  The term “Confidential Information” shall be deemed to include
any and all notes, analyses, compilations, copies, reports, summaries, studies,
communications, memoranda, forecasts, financials, evaluations, interpretations
or other documents, materials or records, in any form or medium, prepared by or
on behalf of Advisor or that contain, reflect or are derived from or based upon,
in whole or in part, any information furnished to Advisor in connection herewith
(collectively, “Notes”).

With respect to any Confidential Information disclosed by or on behalf of the
Company:

(a)         Advisor will use such Confidential Information only in the
performance of the Services.  Advisor will not use any Confidential Information
at any time (during or after Advisor’s engagement with the Company) for
Advisor’s own benefit, for the benefit of any other individual or entity or in
any manner adverse to the interests of the Company;





4

--------------------------------------------------------------------------------

 



(b)         Advisor will not disclose Confidential Information at any time
(during or after Advisor’s engagement with the Company), unless (i) the Company
consents in advance in writing; (ii) the Confidential Information becomes of
public knowledge or enters the public domain (other than through Advisor’s
direct or indirect act or omission); (iii) Advisor receives a subpoena, court
order or other form of legal process (including, for purposes of this clause
(b), pursuant to a governmental or regulatory investigation) that requires him
to disclose Confidential Information  (provided that Advisor agrees, to the
extent permitted by applicable law and any time limit constraints posed by the
subpoena, court order or other legal process, to promptly deliver a copy of such
subpoena, order or other legal process to the Company in accordance with Section
12, and that Advisor agrees to reasonably cooperate with the Company to protect
its Confidential Information in connection with any such subpoena, court order
or other legal process);  (iv) it is necessary to pursue or defend a claim
against or by the Company in any legal proceeding to enforce the terms of this
Agreement or the Release, but only to the minimum extent reasonably necessary;
or (v) Advisor is otherwise permitted by this Agreement or applicable law;

(c)         Advisor will safeguard the Confidential Information by all
reasonable steps and abide by all policies and procedures of the Company in
effect from time to time regarding storage, copying, destruction and handling of
any Confidential Information;

(d)         Advisor acknowledges that the Company may be required to sign
nondisclosure or confidentiality agreements from time to time with certain
customers, clients, vendors and suppliers, or certain prospective customers,
clients, vendors or suppliers, or with other third parties, in which the Company
agrees that it will not directly or indirectly disclose Confidential Information
of such parties.  By executing this Agreement, Advisor acknowledges and agrees
that the Company may rely, and will rely, on this Agreement for purposes of
entering into such other agreements.  Further, Advisor will execute and abide by
all confidentiality agreements reasonably requested by any such party in
connection with Advisor’s provision of the Services; and

(e)         Upon the Company’s request, Advisor will promptly return,  at the
Company’s expense, all materials containing or relating to any Confidential
Information, together with all other property disclosed by or on behalf of the
Company, including, to the extent permitted by applicable law, all Notes, to the
Company when Advisor’s engagement with the Company expires or terminates, or
otherwise on demand. Advisor will certify to the Company, in writing, that
Advisor has complied with the terms of this Agreement.  Advisor shall not retain
any copies or reproductions of any Confidential Information, any Notes or any
correspondence, memoranda, reports, notebooks, drawings, photographs, databases,
diskettes or other documents or electronically stored information (whether or
not Confidential Information), of any kind relating in any way to the Company or
its business, potential business or affairs.

9.          Ownership of Materials.

(a)         The Company shall own all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights, and all other intellectual property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship (including, without limitation, photographs, videos, illustrations
and written materials), mask works, designations, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by or
for or on behalf of Advisor (a) during the Term that relate to the subject
matter of or arise out of or in connection with the Services, and (b) at any
time prior to the Term in respect of any services provided by Advisor  (in his
capacity as such) to the Company during such period (collectively, “Materials”),
and Advisor shall promptly disclose and provide all Materials to the
Company.  All Materials are “works made for hire” as that term is used in the
U.S. Copyright Act and belong solely to the Company from conception, and,
notwithstanding anything to the contrary contained herein, the Company shall
have full rights to use such Materials in any media now known or hereafter
invented, in perpetuity throughout





5

--------------------------------------------------------------------------------

 



the universe.  To the extent any Materials or any elements comprising or
including any Materials are found not to be a “work made for hire” as a matter
of law, Advisor hereby irrevocably assigns all right, title, and interest in and
to such Materials to the Company.  Advisor shall assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce and defend any rights assigned.  At any
time during or after Advisor’s engagement with the Company that the Company
reasonably requests, Advisor will sign whatever written documents of assignment
are necessary to formally evidence Advisor’s irrevocable assignment to the
Company of any Materials.  At all times during or after Advisor’s engagement
with the Company, Advisor will assist the Company in obtaining, maintaining, and
renewing patent, copyright, trademark and other appropriate protection for any
Materials, in the United States and in any other country, at the Company’s
expense.

(b)         Advisor is, and shall remain, the sole and exclusive owner of all
right, title and interest in and to all documents, data, know-how,
methodologies, software and other materials provided by or used by Advisor in
connection with performing the Services, in each case developed or acquired by
Advisor prior to the commencement or independently of this Agreement
(“Pre-Existing Materials”), including all intellectual property rights therein.
Advisor hereby grants the Company an irrevocable, perpetual, fully paid-up,
royalty-free, non-transferable, non-sublicenseable, worldwide license to use,
perform, display, execute, reproduce, distribute, transmit, modify (including to
create derivative works), import, make, have made, sell, offer to sell and
otherwise exploit any Pre-Existing Materials to the extent incorporated in,
combined with or otherwise necessary for the use of the Materials for any and
all purposes to the extent reasonably required in connection with the Company’s
receipt or use of the Services and any deliverables. All other rights in and to
the Pre-Existing Materials are expressly reserved by Advisor.

(c)         The Company and its licensors are, and shall remain, the sole and
exclusive owner of all right, title and interest in and to any documents, data,
know-how, methodologies, software and other materials (“Company Existing
Materials”) provided by the Company to Advisor, including all intellectual
property rights therein. Advisor shall have no right or license to use any
Company Existing Materials except solely during the term of this Agreement and
only to the extent necessary to provide the Services to the Company. All other
rights in and to Company Existing Materials are expressly reserved by the
Company.

10.        Limitation of Liability.  TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, IN NO EVENT WILL THE COMPANY OR HOLDINGS BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(INCLUDING LOSS OF REVENUE, INCOME OR PROFITS, LOSS OR DIMINUTION IN VALUE OF
ASSETS OR SECURITIES, OR DAMAGES FOR BUSINESS INTERRUPTION FOR LOSS OF USE OR
DATA), ARISING OUT OF OR IN ANY WAY RELATING TO THE SERVICES, THIS AGREEMENT OR
ANY BREACH OF THIS AGREEMENT (REGARDLESS OF THE FORM OF ACTION, WHETHER BASED IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, STRICT LIABILITY OR
ANY OTHER LEGAL OR EQUITABLE THEORY), EVEN IF THE COMPANY OR HOLDINGS HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF WHETHER SUCH
DAMAGES WERE FORESEEABLE. THE COMPANY AND HOLDINGS’S MAXIMUM AGGREGATE LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT WILL IN NO EVENT EXCEED THE AMOUNT
OF COMPENSATION, BENEFITS AND EXPENSE REIMBURSEMENT CONTEMPLATED PURSUANT TO
SECTIONS 3 AND 4. THE EXCLUSIONS AND LIMITATIONS CONTEMPLATED BY THIS SECTION 10
WILL APPLY TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, EVEN IN THE
EVENT THAT ANY OF ADVISOR’S REMEDIES HEREUNDER FAIL OF THEIR ESSENTIAL PURPOSE.
UNLESS OTHERWISE EXPRESSLY PRESCRIBED BY APPLICABLE LAW, ADVISOR MUST COMMENCE
ANY ACTION AGAINST THE COMPANY OR HOLDINGS ARISING FROM THIS AGREEMENT OR ITS
PROVISION OF THE SERVICES WITHIN ONE (1) YEAR FROM THE DATE THE CAUSE OF ACTION
ACCRUED OR THE CLAIMS MADE





6

--------------------------------------------------------------------------------

 



THEREUNDER ARE DEEMED IRREVOCABLY WAIVED. THE FOREGOING WILL CONSTITUTE THE
COMPANY AND HOLDINGS’S SOLE LIABILITY AND OBLIGATION IN RESPECT OF ANY AND ALL
CLAIMS BROUGHT AGAINST IT OR THEM IN CONNECTION WITH THIS AGREEMENT OR THE
PROVISION OF SERVICES HEREUNDER.

11.        Binding Effect; Assignment.  This Agreement shall be binding on and
inure to the benefit of each of the Parties and their respective successors and
permitted assigns.  Advisor may not assign this Agreement, in whole or in part,
or delegate any of its duties or obligations under this Agreement, without the
Company’s prior written consent.

12.        Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (a) on the date delivered if personally delivered, (b) upon
receipt by the receiving Party of any notice sent by registered or certified
mail (first-class mail, postage pre-paid, return receipt requested), or by
facsimile, or (c) on the date targeted for delivery if delivered by a nationally
recognized overnight courier or similar courier service, in each case addressed
to the Company, Holdings or Advisor, as the case may be, at the respective
addresses set forth herein in the preamble to this Agreement (if to Holdings or
the Company, Attention: General Counsel) or such other address as a Party may in
the future specify in writing to the other.

13.        Entire Agreement; Amendment.  This Agreement, together with the
Release, the NDA (as defined in the Release), and Advisor’s equity compensation
award agreements, contain the entire agreement, arrangement and understanding of
the Parties with respect to the subject matter hereof, and supersedes and
preempts any and all prior or contemporaneous agreements, arrangements or
understandings, whether verbal or written, among the Parties with respect to the
subject matter hereof, and the Parties acknowledge and agree that this Agreement
has been induced by no representations, statements or agreements other than
those contained herein. This Agreement may not be amended, changed or modified
except by an instrument in writing, signed by the Company and Advisor.

14.        No Waiver.  A waiver by a Party of a breach of any term or provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.

15.        Arbitration.

(a)         Except with respect to any Claim (i) that is expressly precluded
from arbitration or a pre-dispute arbitration agreement by a governing federal
law or by a state law that is not preempted by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. (“FAA”), or (ii) that seeks injunctive or other equitable
relief for the alleged unlawful use of Materials or involves the confidentiality
provisions of the JAMS rules or this Agreement, all Claims that any Party now
has or in the future may have against the other Party(ies) or any of its
respective representatives, including, without limitation, contract Claims, tort
Claims, Claims for compensation, penalties or restitution and any other Claim
under any federal, state or local statute, constitution, regulation, rule,
ordinance or common law, in each case, directly or indirectly arising out of or
related to this Agreement, Advisor’s relationship with the Company, Advisor’s
provision of Services to the Company or the termination of Advisor’s
relationship with the Company (collectively “Covered Claims”), are subject to
and will be resolved by binding arbitration pursuant to the terms of this
Agreement, and not by a court or jury. Each Party hereby irrevocably consents
and agrees to arbitrate any Covered Claims through binding arbitration, and
forever waives and gives up its right to have a judge or jury decide any Covered
Claims.

(b)         To the maximum extent not prohibited by applicable law, the Parties
agree that (i) no Covered Claims may be initiated or maintained as a class
action, collective action, class arbitration or





7

--------------------------------------------------------------------------------

 



other type of representative action or proceeding, either in court or
arbitration (as applicable, a “Class Action”), and Advisor waives any right to
act as a Class Action representative or to participate as a member of a class of
claimants with respect to any Covered Claim; (ii) all Covered Claims must be
brought in a Party’s individual capacity and may not be joined or consolidated
in court or arbitration with other individuals’ Claims, and no damages or
penalties may be sought or recovered on behalf of other individuals; (iii)
notwithstanding anything contained in this Agreement, a court of competent
jurisdiction, and not an arbitrator, must resolve issues concerning the
enforceability or validity of the Class Action waiver set forth above; and (iv)
if, for any reason, the Class Action waiver is held unenforceable or invalid, in
whole or in part, then a court of competent jurisdiction, and not an arbitrator,
will decide the type of Claim as to which the Class Action waiver was held
unenforceable or invalid and all other Claims will remain Covered Claims and
subject to arbitration as set forth herein.

(c)         Each Party agrees that it will notify the other in writing of any
Claim it may have within five (5) days of when it becomes aware of such Claim so
that the Parties can attempt in good faith to resolve such Claim informally.
Such notice must include a detailed description of the nature or basis of the
Claim, and the specific relief that such Party is seeking. If the Parties cannot
agree how to resolve the Claim within fifteen (15) days after the recipient’s
receipt of the Claim notice, then any Party may, subject to Section 15(a),
commence an arbitration proceeding. The Parties irrevocably consent and agree
that (i) any arbitration will occur in the State of New York, County of New
York, Borough of Manhattan; (ii) arbitration will be conducted confidentially by
a single arbitrator in accordance with the then-current arbitration rules and
procedures of JAMS (and its then-existing emergency relief procedures to the
extent a Party seeks emergency relief prior to the appointment of an
arbitrator), which rules and procedures are available at www.jamsadr.com, unless
those rules or procedures conflict with any express term of this Agreement, in
which case this Agreement shall control; and (iii) the state or federal courts
sitting in the State of New York, County of New York, Borough of Manhattan, have
exclusive jurisdiction over any appeals and the enforcement of an arbitration
award and over any Claim between or among the Parties that is not subject to
arbitration, and in such case, the rights and obligations of the Parties will be
governed by, and construed and enforced, both substantively and procedurally, in
accordance with, the laws of the State of New York without regard to choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction).

(d)         As limited by the FAA, this Agreement and applicable JAMS rules, the
arbitrator will have (i) the exclusive authority and jurisdiction to make all
procedural and substantive decisions regarding a Covered Claim; and (ii) the
authority to grant any remedy that would otherwise be available in a court of
competent jurisdiction; provided, however, that the arbitrator does not have the
authority to determine the question of whether a Claim is subject to arbitration
under this Agreement (which authority the Parties agree will be vested solely in
a court of competent jurisdiction), or conduct or preside over a Class Action
(which is prohibited by this Agreement). The arbitrator may only conduct an
individual arbitration and may not consolidate more than one individual’s
Claims.

(e)         The rules of JAMS and additional information about JAMS are
available on the JAMS website. By agreeing to be bound by this Agreement,
Advisor either (i) acknowledges and agrees that it has read and understands the
JAMS rules; or (ii) waives its opportunity to read the JAMS rules and any Claim
that the JAMS rules are unfair or should not apply for any reason.

(f)         Each Party will pay its own attorneys’ fees, witness fees and all
other costs and fees that it incurs in connection with the arbitration, except
that the Company will pay all JAMS filing or administrative fees, and any
additional fees unique to arbitration. The arbitrator will not otherwise have
authority to award any attorneys’ fees, witness fees or other costs and fees
unless a statute or contract at issue in the dispute authorizes the award of
such costs and fees to the applicable prevailing Party, in which case the
arbitrator shall have the authority to make an award of such costs and fees to
the full extent





8

--------------------------------------------------------------------------------

 



permitted by applicable law. If there is a dispute as to who is the prevailing
Party, the arbitrator will decide such issue.

16.        Governing Law.  Except with respect to the Parties’ agreement to
arbitrate Covered Claims as set forth in Section 15, which shall be governed by
the FAA, this Agreement shall be governed by and construed, performed and
enforced in accordance with the laws of the State of New York, without giving
effect to any conflicts of law rules or provisions of the State of New York or
any other jurisdiction.

17.        Severability.      If any one or more of the terms, provisions,
covenants or restrictions contained in this Agreement shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the Parties will agree upon a valid, legal and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement.

18.        Release.  The benefits set forth in this Agreement are conditioned on
Advisor’s executing and not revoking that certain general release, in the form
attached hereto as Exhibit B (the “Release”), following the Effective Date in
accordance with the terms contemplated thereby.  The Release must be executed
(a) on or after the close of business on the Effective Date and (b) by the 21st
day after receipt of the final form of Release or, if later, the close of
business on first business day following the Effective Date. Advisor hereby
acknowledges that the Company is advising him to consult with an attorney before
signing this Agreement or the Release, that he has a minimum of twenty-one (21)
days to review and consider the Release and seven (7) days to revoke the Release
after he signs it, and that the Release will not become effective until seven
(7) days have passed without such revocation.

19.        Indemnification; D&O Insurance.  Holdings acknowledges and reaffirms
its indemnification obligation owed to Advisor pursuant to that certain
indemnification agreement, dated as of June 28, 2017, between Holdings and
Advisor, and further acknowledges it will not take any action to remove Advisor
from Holdings’s existing directors’ and officers’ liability insurance policy,
including from any post-termination “tail” period applicable thereto,  that may
provide coverage for any acts and omissions of Advisor that occurred prior to
the Effective Date while serving as an employee of the Company or any of its
affiliates.

20.        Survival.  Notwithstanding anything contained in this Agreement, the
provisions of Sections 3 through 6 and 8 through 22 of this Agreement and clause
(c) of Exhibit A, and the respective rights and obligations of the Parties
thereunder, and any other terms or provision of this Agreement which by their
nature are intended to or should survive, shall survive any expiration or
termination of this Agreement and continue in full force and effect (for the
period specified therein, to the extent applicable).

21.        Headings.  The Section headings in this Agreement are for the
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

22.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

[End of Page]

[Signature Page Follows]

 

 



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the date first set forth above.

 

 

 

 

 

COMPANY:

 

 

 

BLUE APRON, LLC

 

 

 

By:

/s/ Tim Bensley

 

Name:

Tim Bensley

 

Title:

Chief Financial Officer

 

 

 

HOLDINGS (solely with respect to

 

Sections 3(a)(ii), 3(a)(iii), 3(a)(iv), 3(c),

 

and 11 through 22):

 

 

 

BLUE APRON HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Tim Bensley

 

Name:

Tim Bensley

 

Title:

Chief Financial Officer

 

 

 

 

 

ADVISOR:

 

 

 

/s/ Benjamin C. Singer

 

Benjamin C. Singer

 

 



Signature Page to Advisory Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A

Description of Services

Upon the Company’s reasonable request, Advisor shall be reasonably available for
consultation with Holdings’s senior management and Board of Directors, as
applicable, from time to time during the Term as necessary with respect to (a)
 transition matters related to Advisor’s former role as the General Counsel and
Corporate Secretary and a senior executive of Holdings and its subsidiaries,
 (b)  the matters set forth in Section 6(a)(iv) of this Agreement, (c) other
Holdings or Company matters to which Advisor has specialized knowledge or
expertise, including related to any other past, present or future litigation,
dispute or regulatory matters that Advisor may have knowledge about or have been
involved with during his employment with the Company (and Advisor will
reasonably cooperate with Holdings and the Company and their counsel or other
advisors with respect thereto, and will be reimbursed for all reasonable and
documented out-of-pocket expenses actually incurred in connection therewith),
and (d) such other matters as the Company and Advisor may mutually agree in
writing from time to time. Such consultation shall be by email or telephone and
at times convenient to Advisor to the extent reasonably practicable given his
then-current business, employment and personal commitments and upon reasonable
advance notice if circumstances permit.





 

--------------------------------------------------------------------------------

 



EXHIBIT B

General Release

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

This general release (this “Release”) confirms our mutual agreement regarding
the terms and conditions of your separation from employment with Blue Apron, LLC
(collectively with its parent, subsidiaries and other affiliates, as applicable,
the “Company”).  The Company and you are each referred to herein individually as
a “Party” and together as the “Parties.”  You and the Company hereby agree as
follows:

1.          Employment; Expenses.  You have informed the Company that you are
resigning your employment with the Company effective as of April 5, 2019, and in
connection with your resignation you have executed or will execute a letter of
resignation, in a form acceptable to the Company, resigning any officer
position(s) you hold in the Company, effective as of your date of resignation,
and you agree to execute any additional documents as the Company may reasonably
request to effectuate this provision.  To the extent applicable, any
unreimbursed expenses incurred during the previous thirty (30) day period should
be submitted as promptly as practicable after your date of resignation, and the
Company will reimburse you for any approved expenses as soon as administratively
feasible in accordance with the Company’s then-current policies and practices.

2.          Release.  In consideration of the benefits set forth herein and in
that certain advisory agreement, effective as of April 5, 2019, among you, Blue
Apron, LLC and Blue Apron Holdings, Inc. (the “Advisory Agreement”), to which
this Release is attached, to the fullest extent permitted by applicable law and
except as set forth in Paragraph 3 below, you hereby waive, release and forever
discharge the Company and each of its past, present and future parents,
subsidiaries, and affiliates, and each of its and their respective past, present
and future directors, officers, employees, contractors, equityholders, members,
trustees, representatives, agents, advisors, employee benefit plans (and such
plans’ administrators, fiduciaries, trustees, recordkeepers and service
providers), successors and permitted assigns, each and all of them in their
personal and representative capacities (collectively the “Company Releasees”),
from any and all claims legally capable of being waived, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, which you now have, have ever had, or may
hereafter have, based upon or arising from any fact or set of facts, whether
known or unknown to you, from the beginning of time until the date of execution
of this Release, arising out of or relating in any way to your employment
relationship with the Company or any of the other Company Releasees, or other
associations with the Company or any of the other Company Releasees.  Without
limiting the generality of the foregoing, this waiver, release, and discharge
includes any claim or right, to the extent legally capable of being waived,
based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, 42 U.S.C.
Section 1981, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Employee Retirement Income Security Act (“ERISA”) (including, but not limited
to, claims for breach of fiduciary duty under ERISA), the Age Discrimination in
Employment Act of 1967, (including the Older Worker’s Benefit Protection Act)
(“ADEA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Americans With Disabilities Act, and the Family and Medical Leave Act of 1993,
and, to the extent applicable in relation to your location(s) of work for the
Company, the New York State Executive Law, including its Human Rights Law, the
New York City Administrative Code, including its Human Rights Law, the New York
Labor Law, the New York Equal Pay Law, the New York Equal Rights Law, the New
York Off-Duty Conduct Lawful Activities Discrimination Law, the New York State
Labor Relations Act, the New York Whistleblower Statute, the New York Family
Leave Law, the New York WARN Laws, the New York Civil Rights Law, the New York
State Corrections Law, the New York City Earned Sick Time Act, the New York City
Fair Chance Act, the New York State Constitution, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey State Wage and Hour Law, the New Jersey Equal Pay





1

--------------------------------------------------------------------------------

 



Act, the New Jersey Family Leave Act, the New Jersey Security and Financial
Empowerment Act, the New Jersey State Constitution, the Texas Labor Code
(specifically including the Texas Payday Act, the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code, the Texas Minimum Wage Act, and the Texas
Whistleblower Act), Chapter 121 of the Texas Human Resource Code, the Texas
Health & Safety Code, the Texas Deceptive Trade Practices Act, the Texas State
Constitution, including all amendments thereto.

By entering into this Agreement, you acknowledge that you are waiving and
releasing any rights you may have under the ADEA, and that this waiver and
release is knowing and voluntary.  You understand and agree that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the date of signature of this Release.  You understand and acknowledge
that the consideration given for this waiver and release is in addition to
anything of value to which you were already entitled.

3.          Notwithstanding the generality of the foregoing, nothing contained
in this Release constitutes a release or waiver by you of, or prevents you from
making or asserting, (i) any claim or right you may have under the Consolidated
Omnibus Budget Reconciliation Act; (ii) any claim or right you may have for
unemployment insurance or workers’ compensation benefits; (iii) any claim for
vested benefits under the written terms of a qualified employee pension benefit
plan; (iv) any medical claim incurred during your employment that is payable
under applicable medical plans or an employer-insured liability plan; (v) any
claim or right that may arise after the execution of this Release; (vi) all
claims that are not otherwise waivable under applicable law; (vii) any claim or
right you may have under this Release or the Advisory Agreement; (viii) any
claim or right you may have under that certain indemnification agreement, dated
as of June 28, 2017, between you and the Company; (ix) any claim or right you
have under any of your equity compensation award agreements or as a stockholder
of the Company; (x) any claim or right that may arise under the certificate of
incorporation, bylaws or other governing documents of the Company; or (xi) any
claim or right you may have under the Company’s applicable directors’ and
officers’ or other third party liability insurance policies, including for
post-termination “tail” coverage.  In addition, nothing herein shall prevent you
from filing a charge or complaint with the Equal Employment Opportunity
Commission or similar federal or state agency or your ability to participate in
any investigation or proceeding conducted by such agency; provided, however,
that pursuant to Paragraph 2, you are waiving any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
complaint, investigation or proceeding.

4.          No Lawsuit or Charges.  You represent and warrant that you have not
filed or submitted any lawsuit, claim or charge against the Company or any of
the other Company Releasees with any administrative, state, federal, local or
other governmental or quasi-governmental entity, agency, board, court, or
arbitrator.

5.          Return of Property.  Following the cessation of your employment with
the Company, you agree to promptly return to the Company any Company
identification cards, credit cards, purchasing cards, keys or key fobs in your
possession.  Following the expiration or termination of the Advisory Agreement,
you agree to promptly return to the Company any such other Company property in
your possession the Company requests, such as computers, files, documents,
equipment, applications, software and data, however stored.  To the extent that
you have any Company information or property stored on any personal electronic
device (e.g., mobile phone, PDA, tablet, personal email, cloud storage, personal
computer, etc.), following the expiration or termination of the Advisory
Agreement, upon the Company’s request, you agree to fully cooperate with the
Company to permanently remove all such information and property from such
devices and to provide access to such devices to the Company in order to ensure
compliance with this Paragraph 5.  Notwithstanding the foregoing, you may make
an electronic copy and retain your contacts list, calendar, personal emails and
any emails necessary for the filing of your personal tax returns.





2

--------------------------------------------------------------------------------

 



6.          No Additional Entitlements.  You acknowledge and agree that, except
for any wages or other amounts due in a final paycheck and not yet paid, and
except for any rights, entitlements or other benefits contemplated by this
Release (including those contemplated by Paragraph 3 hereof) or the Advisory
Agreement, (a) you have received all entitlements due from the Company relating
to your employment with the Company, including, but not limited to, all wages
earned, sick pay, vacation pay, overtime pay, and any paid and unpaid personal
leave for which you were eligible and entitled, and (b) no other entitlements,
monetary or otherwise, are due to you in connection with your employment with
the Company.

7.          Protection of Confidential Information.  Except as expressly
permitted hereunder, under the Advisory Agreement or that certain Employee
Non-Disclosure and Invention Assignment Agreement, dated as of as of October 17,
2014, between the Company and you, which agreement you hereby acknowledge and
reaffirm (the “NDA”), you agree that you will not, without the Company’s prior
written consent, directly or indirectly, disclose any Confidential Information
(as defined in the NDA) you have learned by reason of your association with the
Company or use any such Confidential Information except for the benefit of the
Company.

8.          Non-Disparagement; Non-Publication.  Except as expressly permitted
hereunder, under the NDA or as otherwise required by applicable law, you agree
that you shall not, directly or indirectly, at any time knowingly make, publish
or communicate, or cause to be made, published or communicated, whether
anonymously or not, any statement, observation, opinion or information, whether
verbal or written, of a defamatory or disparaging nature regarding, or that is
likely in any way to harm the reputation of, embarrass, humiliate or otherwise
cause or contribute to their being held in disrepute, the Company or any other
Company Releasee, the business or products of the Company or any other Company
Releasee, or any of the Company or any other Company Releasee’s respective
employees, officers, directors, contractors, equityholders, members, customers,
clients, vendors, suppliers, agents, representatives, advisors, successors or
permitted assigns (to the extent known by you to be such) in respect of your
employment by the Company.  You further agree that, unless permitted under the
NDA or in undertaking any duties pursuant to the Advisory Agreement, or you have
prior written authorization from the Company, you will not disclose, directly or
indirectly, any information not already in the public domain (provided such
information did not enter the public domain through any breach or other
violation of any agreement to which you are a party or any obligation you may
owe to the Company or any other person in respect of such information) about or
relating to (a) the Company or its past, present or future investors or
potential investors; (b) legal matters involving or relating to the Company or
any other Company Releasee, or the resolution thereof; or (c) personal matters,
personal lives, or other personal information concerning officers, directors,
employees or executives of the Company or any other Company Releasee to any
reporter, journalist, editor, author, producer, publisher, newspaper, blog,
website, social media or similar person or entity (collectively, “Media”), or
take any other action intended to or likely to result in such information being
made available to the general public, including, without limitation, books,
articles, writings or electronic media of any other kind, as well as film,
videotape, television or other broadcasts, audio tape, electronic/Internet
format or any other medium (collectively, “Publication”).  The Company further
agrees that, unless it has prior written authorization from you or is otherwise
required by applicable law, it will not disclose, directly or indirectly, any
information about or relating to your personal matters, personal life, or other
information concerning you to any Media, or take any other action intended to or
likely to result in the Publication of such information to the general
public.  Furthermore, you agree not to voluntarily aid or assist any legal
action or proceeding filed by third parties against the Company or any of the
other Company Releasees, unless your participation is required by applicable
law. In the event you become employed by another employer during the Restricted
Period (as defined below) that competes with the Company, you shall promptly
notify the Company in writing of such employment and your anticipated start
date.





3

--------------------------------------------------------------------------------

 



9.          Non-Solicitation.  In addition to any restrictive covenants you
entered into while employed by the Company pursuant to the NDA or otherwise
(which are survived and incorporated herein by reference), you acknowledge that
you understand that the Company’s ability to operate its businesses depends upon
its ability to attract and retain skilled employees, and that the Company has
and will continue to invest substantial resources in recruiting, hiring and
training such employees.  Therefore, during the twelve (12) month period
beginning on April 5, 2019, provided this Release becomes effective (the
“Restricted Period”), you shall not, to the maximum extent permitted by
applicable law, without the prior written consent of the Company, directly or
indirectly, (a) approach, solicit, recruit, counsel, induce, or encourage, or
have, cause, or assist any other person or entity to do any of the foregoing in
respect of, any person who is employed by or providing services to the Company
or who has been employed by or has provided services to the Company at any time
during the Restricted Period with the purpose of causing such person to
terminate employment with the Company, or (b) otherwise interfere with or
disrupt, or attempt to interfere with or disrupt, the Company’s workforce;
provided, however, that the foregoing will not apply to any personnel who (x)
ceased being employed by or providing services to the Company (provided such
personnel did not leave his or her employment or service relationship as a
direct result of your breach of this Paragraph) at least ninety (90) days before
your solicitation or other prohibited actions, or (y) contacts you in response
to general advertisements or solicitations, including but not limited to
advertisements or solicitations through newspapers, trade publications,
periodicals, radio or the internet, or to efforts by any recruiting or
employment agencies, in each case, not specifically directed at such personnel.

10.        Reasonable Restrictions; Rules of Professional Responsibilities.  You
acknowledge and agree that the restrictions set forth in Paragraphs 7 through 9,
and the period of time for which such restrictions apply, are reasonable and
necessary to protect the Company’s legitimate business interests.  In the event
you breach any of the provisions in Paragraphs 7 through 9, you acknowledge that
the Company may suffer irreparable harm and damages would be an inadequate
remedy.  You hereby waive the right to assert the defense that such breach or
violation can be compensated adequately in damages at law.  Accordingly, you
agree that, in the event of your material breach of any of the provisions in
Paragraphs 7 through 9, the Company shall be entitled to seek temporary,
preliminary and permanent injunctive or other equitable relief in aid of
arbitration in a court of competent jurisdiction as identified in Section 16 of
the Advisory Agreement, as incorporated herein pursuant to Paragraph 15 (without
being obligated to post a bond or other collateral).  For the avoidance of
doubt, nothing in this Release, the NDA, or the Advisory Agreement is intended
to be or shall serve as a restriction on your conduct in a manner that would
violate any rules of professional responsibilities relating to your right to
practice law, provided that nothing in this Release shall be deemed to limit or
waive your professional duties and responsibilities to the Company under such
rules of professional responsibilities.

11.        Permitted Conduct; DTSA.  Nothing in this Release, the NDA, or the
Advisory Agreement shall prohibit or restrict you from lawfully (a) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) regarding a possible violation of any
law, rule or regulation; (b) responding to any inquiry or legal process directed
to you individually (and not directed to the Company) from any such Governmental
Authorities; (c) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (d) making any other disclosures that are protected under
the whistleblower provisions of any applicable law.  Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, you shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (x)(i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; (y) to your attorney in relation to a lawsuit for retaliation against
you for reporting a suspected violation of law; or (z) in a complaint or other





4

--------------------------------------------------------------------------------

 



document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Nor does this Release require you to obtain prior authorization from the
Company before engaging in any conduct described in this Paragraph 11, or to
notify the Company that you have engaged in any such conduct.

12.        Acknowledgments.  You hereby acknowledge that:

a)          the Company hereby advises you to consult with an attorney before
signing this Release;

b)          you have obtained independent legal advice from an attorney of your
own choice with respect to this Release or you have knowingly and voluntarily
chosen not to do so;

c)          you freely, voluntarily and knowingly entered into this Release
after due consideration;

d)          you have had a minimum of twenty-one (21) days to review and
consider this Release;

e)          you and the Company agree that changes to the Company’s offer
contained in this Release, whether material or immaterial, will not restart the
twenty-one (21) day consideration period provided for in Paragraph 12(d); and

f)           no promise or inducement has been offered to you, except as
expressly set forth herein or contemplated hereby, and you are not relying upon
any such promise or inducement in entering into this Release.

13.        Revocation.  You have seven (7) days after signing this Release to
revoke it.  You acknowledge that if you fail to execute and return this Release
to the Company within the time period specified herein for your review and
consideration, the promises and inducements contemplated by this Release will be
revoked, unless such time period is otherwise extended by the Company in
writing. In the event you sign this Release and return it to the Company in less
than the time period specified herein for your review and consideration, you
acknowledge that you have freely and voluntarily chosen to waive the time period
allotted for considering this Release.

14.        Effective Date.  This Release shall become effective on the eighth
(8th) day after you sign this Release, so long as it has been signed by the
Parties and has not been revoked by you before that date (the “Effective Date”).

15.        Incorporation by Reference.  The provisions set forth in Sections 11
through 17, 21 and 22 of the Advisory Agreement shall be read to be incorporated
into this Release mutatis mutandis as if fully set forth herein.

*           *           *           *           *





5

--------------------------------------------------------------------------------

 



If the above accurately states our agreement, kindly sign below and return an
executed copy of this Release to Jolie Loeble, Vice President of Human
Resources, within the timeframe specified above.

 

 

 

 

 

Sincerely,

 

 

 

BLUE APRON, LLC

 

 

 

 

 

By:

/s/ Tim Bensley

 

Name:

Tim Bensley

 

Title:

Chief Financial Officer

 

 

 

Date:

4/3/2019

 

 

 

 

UNDERSTOOD, AGREED TO AND

 

ACCEPTED WITH THE INTENTION

 

TO BE LEGALLY BOUND:

 

 

 

/s/ Benjamin C. Singer

 

Benjamin C. Singer

 

 

 

Date:

4/4/2019

 

 

6

--------------------------------------------------------------------------------